Though Cincinnati Municipal Code 506-6 is strangely titled "Reckless Operation," it specifies a negligence standard (without due regard for safety). This is in contrast with its counterpart in the state code, also titled "Reckless Operation," which states a reckless standard (with willful and wanton disregard for safety).1 Though the titles of legislation are not part of the law under the state code,2 I can find no similar provision in the city code3 — though researching the latter is nigh impossible. Having two co-existing provisions entitled "Reckless Operation," with differing standards of conduct required to violate them, causes confusion and consternation among those charged with enforcing, administering, and interpreting the law.
In any event, there was no proof of negligence in this case. There was really no proof of anything, except that the vehicle in question was equipped with some type of hydraulic machinery that allowed the vehicle to move in strange ways. There was no testimony, expert or otherwise, of the effects of this alteration, and whether it was "unsafe." The arresting officer testified that he "believed" it was unsafe, but there was no basis whatever for that statement (the condition of the vehicle may have been unsafe, and the modification of it may very well have been improper, but that determination would require something called proof).
A violation of Cincinnati Municipal Code 506-6 requires proof beyond a reasonable doubt that the defendant's actions endangered people or property. There was none in this case. The officer testified only that one wheel failed to touch the pavement during an otherwise perfectly proper right turn. While driving with three wheels might be unusual, there are three-wheeled vehicles, and in the absence of expert testimony establishing some type of danger, there is no violation. Cannot a three-legged dog walk safely?
1 R.C. 4511.20.
2 R.C. 1.01; State ex rel. Larkins v. Baker (1995), 73 Ohio St. 3d 658,661, 653 N.E.2d 701, 703.
3 Though perhaps there should be, as the section defining "bicycle" includes vehicles with three wheels. Cincinnati Municipal Code Section 501-1-B.